Electronically Filed
                                                        Supreme Court
                                                        SCPW-10-0000248
                                                        27-JAN-2011
                                                        09:14 AM



                         NO. SCPW-10-0000248


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   MICHAEL C. TIERNEY, Petitioner,


                                 vs.


         LINDA MOGA RIVERA, Inmate Grievance Specialist,

            Halawa Correctional Facility, Respondent.



                         ORIGINAL PROCEEDING


                              ORDER

  (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

        Circuit Judge Kim, assigned by reason of vacancy)


          Upon consideration of the motion for reconsideration of


the January 10, 2011 order denying the petition for a writ of


mandamus,


          IT IS HEREBY ORDERED that the motion for


reconsideration is denied.


          DATED:    Honolulu, Hawai'i, January 27, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr. 


                                /s/ Glenn J. Kim